Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2007/0219082).  
Regarding claim 1, Goto teaches that when a catalyst layer is coated as a three way catalyst, rhodium may be included as catalytically active component.  The catalytically active components are usually supported on a refractory inorganic oxide, activated alumina being particularly preferable.  In addition, the refractory inorganic oxide may contain other additive components, including rare earth metals such as yttrium (Y), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), and the like, metals such as zirconium (Zr) and the like, and complex oxides thereof (par. 46).  It is noted that this combination of elements is considered to reasonably encompass all of the remaining complex oxides for claimed components (A) and (B).  The overlapping teachings constitute prima facie obviousness.  
Instant claim 1 requires Rh to be present in amounts of 0.01-5 wt% and the total content of the complex oxide of 0.1-15 wt%.  This allows for the alumina to account for up to the remaining 80-99.89 wt%.  The claimed weight percentages are based upon the total amounts of Rh, complex oxide, and alumina.  Claim 13 further limits the Rh amount to 0.05-2 wt%.  Claim 16 further limits the amount of the claimed complex oxide to 0.1-10 wt%, and claim 17 further limits the amount of the claimed complex oxide to 0.3-8 wt%.  
Regarding claims 1, 13, 16, and 17, Goto teaches that the amounts of catalytically active component(s) (relating to the instantly claimed Rh), rare earth element oxides (relating to the instantly claimed complex oxide), and refractory inorganic oxide (relating to the instantly claimed alumina) are based upon 1 liter of refractory three-dimensional structure (e.g., honeycomb carrier), which means that they can be directly compared to each other to determine the relative amounts instantly claimed.  Goto teaches that from the viewpoint of purification performance, the catalytically active component(s) are present in an amount of preferably 0.1-15 g, the refractory inorganic oxide is present in an amount of preferably 10-300 g, and the addition of the rare earth element(s) oxide is preferably in an amount of 50 g or less (par. 47).  The overlapping ranges constitute prima facie obviousness.  As an example of the clear overlap, the maximum preferable amounts taught by Goto allow for 15 g of Rh, 300 g of alumina, and 50g of complex oxide, wherein the relative amounts are ~4.1 wt% Rh (15g/365g), ~82.2 wt% alumina (300g/365g), and ~13.7 wt% complex oxide (50g/365g).  
Regarding claim 2, the alumina carrier particles have a high surface area, and the catalyst materials are thoroughly mixed with the carrier, leading to a high dispersion of catalyst upon the alumina carrier.  
Regarding claims 10-12, Goto does not particularly limit the particle sizes of Rh and alumina which are inherently present.  Absent a showing of unexpected results, one of ordinary skill would have been able to select any suitable particle size for each of the Rh and alumina components, including those claimed, with predictable results and a reasonable expectation of success.  
Regarding claims 14 and 15, Goto does not particularly limit the inherent BET surface area of the alumina, other than broadly indicating that the oxides have a large surface area (par. 46).  Absent a showing of unexpected results, one of ordinary skill would have been able to select any suitable BET surface area for the alumina support material, including those claimed, with predictable results and a reasonable expectation of success.  

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2007/0219082) as applied to claim 1 above, and further in view of Yabuzaki et al (US 2012/0088655).  
Goto teaches an exhaust gas-purifying catalyst composition according to claim 1, as shown above.  
While Goto does teach the use of Rh as catalytically active component and alumina as support material, Goto does not explicitly limit the particle size of said components.  
Yabuzaki, in a similar invention directed toward exhaust gas-purifying catalysts (title) useful as three-way catalysts (par. 5), teaches that the average particle diameter of the precious metal 34, inclusive of rhodium, may fall within an exemplary range of 0.5-20 nm (pars. 52 and 53).  Yabuzaki also teaches that the average particle diameter of the support 31, inclusive of alumina, may fall within an exemplary range of 0.5-50 µm (pars. 25 and 26).  
Regarding claims 10-12, it would have been obvious to one of ordinary skill in the art to look to conventionally known three way catalysts, such as those taught by Yabuzaki, in order to determine suitable particle sizes for the alumina support material as well as the rhodium catalytically active material in the three way catalyst material of Goto.  The overlapping ranges constitute prima facie obviousness.  

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2007/0219082) as applied to claim 1 above, and further in view of Wei et al (US 2009/0193796).  
Goto teaches an exhaust gas-purifying catalyst composition according to claim 1, as shown above.  
While Goto does teach the use of an oxide support, such as alumina, exhibiting a “large” surface area (par. 46), Goto does not expressly limit the surface area of said component.  
Wei, in a similar invention, teaches that TWC catalysts that exhibit good activity and long life comprise one or more platinum group metals, such as rhodium, disposed on a high surface area, refractory metal oxide support, such as a high surface area alumina coating (par. 40).  Wei further teaches that alumina support materials, also referred to as activated alumina, typically exhibit a BET surface area in excess of 60 m2/g, often up to 200 m2/g or higher (par. 42).  
Regarding claims 14 and 15, it would have been obvious to one of ordinary skill in the art to look to conventionally known three way catalysts, such as those taught by Wei, in order to determine suitable surface areas for the alumina support of Goto.  Wei further teaches The overlapping ranges constitute prima facie obviousness.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732